SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
David Elledge appeals from the order of the district court for the Eastern District of New York (Amon, J.), denying Elledge’s motion for a new trial (pursuant to Fed. R.Crim.P. 33). His Rule 33 motion alleged, inter alia, ineffective assistance of counsel, arising out of Elledge’s conviction of conspiracy to export cocaine and exportation of cocaine (in violation of 21 U.S.C. § 953(a)) and conspiracy to launder monetary instruments and laundering of monetary instruments (in violation of 18 U.S.C. §§ 1956(a) and 1956(a)(2)(B)).
We affirm for substantially the reasons stated in Judge Amon’s Memorandum and Order. See United States v. Elledge, No. 98 CR 1060 (E.D.N.Y. Apr. 24, 2001).